UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7760


ERIC D. BLACKWELL,

                Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:11-cv-01672-TMC)


Submitted:   March 29, 2013                 Decided:   April 4, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric D. Blackwell, Appellant Pro Se.   Donald John Zelenka,
Senior   Assistant Attorney General, James   Anthony Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric D. Blackwell seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                               The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.            28   U.S.C.    § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,      a   prisoner    satisfies       this   standard    by

demonstrating         that     reasonable        jurists    would     find   that     the

district       court’s      assessment      of   the    constitutional       claims    is

debatable      or     wrong.        Slack   v.    McDaniel,    529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Blackwell has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral   argument      because    the     facts   and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3